F I L E D
                                                                          United States Court of Appeals
                                                                                  Tenth Circuit
                          UNITED STATES COURT OF APPEALS
                                                                                  FEB 10 1999
                                     TENTH CIRCUIT
                                                                             PATRICK FISHER
                                                                                       Clerk

 UNITED STATES OF AMERICA,

           Plaintiff-Appellee,
 v.                                                            No. 98-4028
 VIKA MAOPA AKAOULA,                                     (D.C. No. 97-CR-191-C)
                                                                (D. Utah)
           Defendant-Appellant.


                                  ORDER AND JUDGMENT*


Before PORFILIO, BALDOCK, and EBEL, Circuit Judges.**


       A jury convicted Defendant Vika Maopa Akaoula on thirty-one counts of aiding

and assisting in the preparation of false tax returns, in violation of 26 U.S.C. § 7206(2),

seven counts of making false statements to the IRS, in violation of 18 U.S.C. § 1001, two

counts of forging United States Treasury checks, in violation of 18 U.S.C. § 510(a)(1),

and two counts of uttering forged United States Treasury checks, in violation of 18 U.S.C.


       *
          This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
       **
         After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of this
appeal. See Fed. R. App. P. 34(a)(2)(C); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument.
§ 510(a)(2). The district court sentenced Defendant to thirty-months imprisonment.

Defendant appeals the convictions and sentence claiming that the district court erred by:

(1) denying her a judgment of acquittal on counts one through thirty-eight of the

indictment; (2) failing to sever counts thirty-nine and forty from the remaining counts of

the indictment; and (3) refusing to depart downward from the applicable sentencing

guideline range. As to Defendant’s first two claims, we exercise jurisdiction under 28

U.S.C. § 1291, and affirm. As to Defendant’s third claim, we lack jurisdiction and

dismiss.

       Defendant first argues that the government’s evidence was insufficient to

establish that she violated 26 U.S.C. § 7206(2) and 18 U.S.C. § 1001. We will reverse

a conviction based upon insufficient evidence only if no rational trier of fact could have

found the essential elements of the crime beyond a reasonable doubt. United States v.

Haslip, 160 F.3d 649, 652 (10th Cir. 1998). In reviewing the record, we view the

evidence and the reasonable inferences to be drawn therefrom in a light most

favorable to the government. Id. at 652-53. We do not weigh the evidence or

consider the credibility of the witnesses. Id. at 653.

       Counts one through thirty-one of the indictment charged Defendant with violating

26 U.S.C. § 7206(2). To sustain a conviction under § 7206(2), the government must

prove that: (1) defendant aided, assisted, procured, counseled, advised or caused the

preparation and presentation of a return; (2) the return was fraudulent or false as to a


                                              2
material matter; and (3) defendant acted willfully. United States v. Sassak, 881 F.2d 276,

278 (6th Cir. 1989). In this case, Defendant does not dispute that the returns she prepared

were false as to material matters. Instead, relying on 31 C.F.R. § 10.34(a)(3), Defendant

argues that as a return preparer she was entitled to rely upon her clients’ return signatures

verifying the correctness of the return information.1 Defendant’s argument is meritless.

       Our review of the record reveals that Defendant willfully caused the presentation

of false returns to the IRS. Section 10.34(a)(3) does not allow a return preparer to

“ignore the implications of information furnished to, or actually known by, the

practitioner.” Indeed, a preparer must inquire if the information “appears to be incorrect,

inconsistent, or incomplete.” In this case, the tax returns, among other things, falsely

claimed: (1) head of household status even though the taxpayer was married and living

with his or her spouse; (2) exemptions for dependants who did not exist or who received

no support from the taxpayer; (3) inflated deductions for medical and other expenses of



       1
           Section 10.34(a)(3) provides:

         (3) Relying on information furnished by clients. A practitioner advising a
       client to take a position on a return, or preparing or signing a return, or
       preparing or signing a return as a preparer, generally may rely in good faith
       without verification upon information furnished by the client. However, the
       practitioner may not ignore the implications of information furnished to, or
       actually known by, the practitioner, and must make reasonable inquiries if
       the information furnished appears to be incorrect, inconsistent, or
       incomplete.

31 C.F.R. § 10.34(a)(3).

                                              3
the taxpayer; and (4) earned income credits to which the taxpayer was not entitled.

Furthermore, the evidence clearly showed that Defendant’s clients did not provide the

false information. Instead, Defendant placed the false information in her clients’ returns.

Thus, Defendant cannot now hide behind her clients’ signatures which purportedly

verified the information contained in the returns. Based upon the evidence presented, the

jury reasonably concluded that Defendant knew the returns she prepared contained false

information when she submitted them to the government.

       Counts thirty-two through thirty-eight of the indictment charged Defendant with

violating 18 U.S.C. § 1001. To sustain a conviction under § 1001, the government must

prove that: (1) defendant made a statement; (2) defendant knew the statement was

fraudulent or false; (3) defendant made the statement willfully; (4) the statement was

within the jurisdiction of a federal agency; and (5) the statement was material. United

States v. Daily, 921 F.2d 994, 999 (10th Cir. 1990).

       The indictment alleged that to support the information contained in her clients’ tax

returns, Defendant submitted seven different documents to the IRS which contained false

statements. Defendant does not deny that those statements were within the jurisdiction of

a federal agency and were material. Rather, Defendant argues she did not know the

statements were false. Defendant’s clients, however, testified at trial that they did not

provide Defendant with false information and that Defendant herself made the false

statements. While the jury could have accepted Defendant’s assertion that she did not


                                              4
knowingly provide the government with false information, the evidence in the record is

sufficient to support the jury’s finding to the contrary. Accordingly, we reject Defendants

challenge to the sufficiency of the evidence on counts one through thirty-eight of the

indictment.

       Defendant next argues that the district court should have severed counts thirty-nine

and forty of the indictment, which charged her with forging endorsements and signatures

on two tax refund checks, from the indictment’s remaining counts. Because Defendant

did not object to the joinder of the counts at trial, we review only for plain error. Fed. R.

Crim. P. 52(b). We will not exercise our discretion to correct plain error unless the error

“seriously affects the fairness, integrity or public reputation of judicial proceedings.”

United States v. Olano, 507 U.S. 725, 732 (1993) (internal quotations omitted).2

       Under Fed. R. Crim. P. 8(a), joinder of offenses is permitted if the offenses “are of

the same or similar character or are based on the same act or transaction or on two or

more acts or transactions connected together or constituting parts of a common scheme or

plan.” We construe Rule 8(a) broadly to allow liberal joinder to enhance the efficiency of


       2
         In her brief, Defendant appears to argue that if we direct the district court to
grant her a judgment of acquittal on counts one through thirty-eight based on insufficient
evidence, we must grant her a new trial as to counts thirty-nine and forty because those
counts were inextricably intertwined with counts one through thirty-eight, resulting in
undue prejudice before the jury. Because we affirm Defendant’s convictions on counts
one through thirty-eight, however, we have no occasion to vacate her convictions as to
counts thirty-nine and forty based on that argument. Out of an abundance of caution, we
nevertheless proceed with a discussion of the propriety of joining counts thirty-nine and
forty with counts one through thirty-eight.

                                              5
the judicial system. United States v. Johnson, 130 F.3d 1420, 1427 (10th Cir. 1997), cert.

denied, 119 S. Ct. 78 (1978).

       We conclude that joinder of the offenses in this case was proper because the

conduct alleged in all counts of the indictment was part of a common scheme or plan to

enhance Defendant’s business and profit by preparing false tax returns for her clients. The

forgeries charged in counts thirty-nine and forty were directly linked with the false returns

which were the subject of counts thirty and thirty-one. Moreover, the IRS issued the

refund checks described in counts thirty-nine and forty to clients as a direct result of the

false tax returns that Defendant filed on their behalf. Accordingly, we do not believe the

district court’s failure to sever counts thirty-nine and forty constituted plain error.

       Lastly, Defendant argues that the district court abused its discretion by refusing to

depart downward under the sentencing guidelines. In United States v. Castillo, 140 F.3d

874, 887 (10th Cir. 1998), we recently stated:

       [C]ourts of appeals cannot exercise jurisdiction to review a sentencing
       court’s refusal to depart from the sentencing guidelines except in the very
       rare circumstance that the district court states that it does not have authority
       to depart from the sentencing guideline range for the entire class of
       circumstances proffered by the defendant.

       At Defendant’s sentencing hearing, the court stated:

       I do not believe that this is an appropriate case for departure. . . . I note that
       in tax cases deterrence is a very important aspect, and I also note that, . . .
       Ms. Akaoula did abuse a small group of people who–and I watched them
       testify–appeared very naive, quite trusting, and she truly abused her position
       of trust. For that reason I am not going to depart.


                                               6
The district court did not base its decision to deny a downward departure on a lack of

authority to depart. Rather, the court examined the particular circumstances before it and

determined that no departure was in order. Accordingly, we have no jurisdiction to

review the district court’s refusal to depart downward in this case.

       AFFIRMED IN PART; DISMISSED IN PART.

                                                  Entered for the Court,



                                                  Bobby R. Baldock
                                                  Circuit Judge




                                             7